DETAILED ACTION
Status of the Application
Claims 1-3, 8, 9 and 11-19 are pending in the instant application.  Claims 1, 11, 16, 17 are currently pending.  Claims 18 and 19 are newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on July 11, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 17 of claim 17 recites “two tooth lines”.  It is unclear what “two tooth lines” means.  The Examiner suggests that this phrase be amended to recite “two rows” to correspond to the two rows of tooth members 153 and 154 illustrated in Fig. 15A of the instant specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 8, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya (JP, 2017105083) (found on the March 10, 2022 IDS) view of Hiroshi et al. (JP, 2012227125) (found on the March 10, 2022 IDS) and Hopwood et al. (US 2006/0254209).
Regarding claim 1, Shinya teaches an apparatus for manufacturing a bagged electrode with a first electrode of a battery interposed between a pair or separators, the apparatus comprising:
a conveying unit (roller conveyor) configured to convey the first electrode in a manner interposed between a pair of long separator materials unwound from a pair of rolls (Figs. 1A and 1B; para. [0020]);
a first bonding unit (ultrasonic horn 25) configured to bond the pair of long separator materials outside the first electrode along a conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials (para. [0026]);
a second bonding unit (ultrasonic horn 26) configured to bond the pair of long separator materials outside the first electrode along a direction intersecting the conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials (para. [0026]); and
a separating unit (rotary cutter 21) configured to cut the pair of long separator materials along the direction intersecting the conveyance direction to cut off the bagged electrode without stopping conveyance of the first electrode and the pair of long separator materials (para. [0027]).
The recitations "configured to convey the first electrode in a manner interposed between a pair of long separator materials unwound from a pair of rolls", “configured to bond the pair of long separator materials outside the first electrode along a conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials” and “configured to cut the pair of long separator materials along the direction intersecting the conveyance direction to cut off the bagged electrode without stopping conveyance of the first electrode and the pair of long separator materials” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Shina is silent regarding an apparatus for manufacturing a bagged electrode wherein the second bonding unit interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials.  However, Hiroshi et al. teaches that is known in the art to have an apparatus for manufacturing a bagged electrode wherein a bonding unit, i.e. a second bonding unit, interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials (para. [0056]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second bonding unit of Shinya by interposing and crimping the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials as taught by Hiroshi et al. as a known way to bond the long separator materials together.  
Modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.  However, Hopwood et al. teaches that it is known in the art for an apparatus used for enveloping to include a pair of sealings wheels (corresponds to a pair of rollers) that comprise tooth formations for crimping the edges of the envelop (corresponds to wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators) (para. [0036]).  Shinya and Hopwood are analogous art as both inventions are related to enveloping battery components.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Shinya by incorporating a pair of tooth members that are provided to respective peripheral surfaces of a pair of rotators as taught by Hopwood et al. that are fully capable of being configured to rotate with conveyance of the first electrode and the pair of long separator materials for crimping/bonding the edges of the pair of long separator materials.
Modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Shinya in order to reinforce/strengthen the bond between the pair of long separator materials.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 2, modified Shinya teaches an apparatus for manufacturing the bagged electrode wherein at least one of the first bonding unit and the second bonding unit is integrated with the separating unit (Shinya, Figs. 1A and 1B).  
Regarding claim 3, modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein the first bonding unit and the second bonding unit are integrated.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Shinya wherein the first bonding unit and the second bonding unit are integrated since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B)).
Regarding claim 8, modified Shinya teaches an apparatus for manufacturing the bagged electrode wherein the rotating cutter 21 is rotated so that the two blade portions 21a are alternately arranged at positions facing the ultrasonic horn 25 (Shinya, para. [0035]; corresponds to wherein the separating unit cuts the pair of long separator materials along the direction intersecting the conveyance direction) by pressing a cutting blade provided to a peripheral surface of a rotator configured to rotate with conveyance of the first electrode and the pair of long separator materials against the pair of long separator materials.  
Claim 8 is considered product-by-process claim limitations as a result of the limitation “by pressing a cutting blade provided to a peripheral surface of a rotator configured to rotate with conveyance of the first electrode and the pair of long separator materials against the pair of long separator materials”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 13, modified Shinya teaches an apparatus for manufacturing the bagged electrode further comprising a margin separating unit configured to cut both ends in the direction intersecting the conveyance direction of the pair of long separator materials along the conveyance direction to cut off a margin of the pair of long separator materials without stopping conveyance of the first electrode and the pair of long separator materials (Shinya, paras. [0031] and [0034]).  
Regarding claim 14, modified Shinya teaches an apparatus for manufacturing the bagged electrode wherein the margin separating unit is integrated with at least one of the first bonding unit, the second bonding unit, and the separating unit (Shinya, paras. [0031] and [0034]).  
Regarding claim 18, modified Shina is silent regarding an apparatus for manufacturing a bagged electrode wherein at least one of the first bonding unit and the second bonding unit interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials. However, Hiroshi et al. teaches that is known in the art to have an apparatus for manufacturing a bagged electrode wherein at least one of the first bonding unit and the second bonding unit interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials (para. [0056)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first bonding unit and the second bonding unit of modified Shinya by interposing and crimping the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials as taught by Hiroshi et al. as a known way to bond the long separator materials together.
Modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein the pair of tooth members are integrally provided on peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.  However, Hopwood et al. teaches that it is known in the art for an apparatus used for enveloping to include a pair of sealings wheels (corresponds to a pair of rollers) that comprise tooth formations for crimping the edges of the envelop (corresponds to wherein the pair of tooth members are integrally provided on peripheral surfaces of a pair of rotators) (para. [0036]).  Shinya and Hopwood are analogous art as both inventions are related to enveloping battery components.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Shinya by incorporating a pair of tooth members that are integrally provided on peripheral surfaces of a pair of rotators as taught by Hopwood et al. that are fully capable of being configured to rotate with conveyance of the first electrode and the pair of long separator materials for crimping/bonding the edges of the pair of long separator materials.
Regarding claim 19, modified Shinya teaches an apparatus for manufacturing the bagged electrode wherein at least one of the first bonding unit and the second bonding unit is integrated with the separating unit (Shinya, Figs. 1A and 1B).

Claims 1, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyasu (JP, 2017117591) (found on the March 10, 2022 IDS) view of Hiroshi et al. (JP, 2012227125) (found on the March 10, 2022 IDS) and Hopwood et al. (US 2006/0254209).
Regarding claim 1, Hiroyasu teaches an apparatus for manufacturing a bagged electrode with a first electrode of a battery interposed between a pair of separators, the apparatus comprising:
a conveying unit (the combination of supply unit 30, plurality of rollers 31 and the guide unit 40) configured to convey the first electrode in a manner interposed between a pair of long separator materials unwound from a pair of rolls (para. [0061]);
a first bonding unit (rollers 22a, 22b) configured to bond the pair of long separator materials outside the first electrode along a conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials (para. [0052]);
a second bonding unit (rollers 23a, 23b) configured to bond the pair of long separator materials outside the first electrode along a direction intersecting the conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials (para. [0052]); and
a separating unit (cutting portion 25) configured to cut the pair of long separator materials along the direction intersecting the conveyance direction to cut off the bagged electrode without stopping conveyance of the first electrode and the pair of long separator materials (para. [0060]).
The recitations "configured to convey the first electrode in a manner interposed between a pair of long separator materials unwound from a pair of rolls", “configured to bond the pair of long separator materials outside the first electrode along a conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials” and “configured to cut the pair of long separator materials along the direction intersecting the conveyance direction to cut off the bagged electrode without stopping conveyance of the first electrode and the pair of long separator materials” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Hiroyasu is silent regarding an apparatus for manufacturing a bagged electrode wherein the second bonding unit interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials.  However, Hiroshi et al. teaches that is known in the art to have an apparatus for manufacturing a bagged electrode wherein a bonding unit, i.e. a second bonding unit, interposes and crimps the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials (para. [0056]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second bonding unit of Hiroyasu by interposing and crimping the pair of long separator materials between a pair of tooth members that engage each other, to bond the pair of separator materials as taught by Hiroshi et al. as a known way to bond the long separator materials together.  
Modified Hiroyasu is silent regarding an apparatus for manufacturing the bagged electrode wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.  However, Hopwood et al. teaches that it is known in the art for an apparatus used for enveloping to include a pair of sealings wheels (corresponds to a pair of rollers) that comprise tooth formations for crimping the edges of the envelop (corresponds to wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators) (para. [0036]).  Shinya and Hopwood are analogous art as both inventions are related to enveloping battery components.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Hiroyasu by incorporating a pair of tooth members that are provided to respective peripheral surfaces of a pair of rotators as taught by Hopwood et al. that are fully capable of being configured to rotate with conveyance of the first electrode and the pair of long separator materials for crimping/bonding the edges of the pair of long separator materials.
Modified Hiroyasu is silent regarding an apparatus for manufacturing the bagged electrode wherein each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of modified Shinya in order to reinforce/strengthen the bond between the pair of long separator materials.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 7, modified Hiroyasu teaches an apparatus for manufacturing a bagged electrode wherein at least one of the first bonding unit and the second bonding unit bonds the pair of separator materials by a heat-melting method (Hiroyasu, para. [0054]). 
Regarding claim 15, modified Hiroyasu teaches an accumulating apparatus comprising:
an apparatus for manufacturing a bagged electrode as taught in the rejection of claim 1 above; and 
 a layering unit configured to layer the bagged electrode cut off by the separating unit of the apparatus for manufacturing the bagged electrode and a second electrode of the battery alternately (Hiroyasu, para. [0038]).  
Regarding claim 16, modified Hiroyasu teaches an accumulating apparatus wherein the size of the bagged electrode cut off by the separating unit is equal to the size of the second electrode (Hiroyasu, para. [0039]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya, Hiroshi et al. and Hopwood et al. as applied to claim 1 above, and further in view of Hwang et al. (US 2017/0252863).
Regarding claim 9, modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein the separating unit cuts the pair of long separator materials along the direction intersecting the conveyance direction by irradiating the pair of long separator materials with laser beam.  However, Hwang et al. teaches that it is known in the art for an apparatus for manufacturing an electrochemical cell to cut electrochemical cell components using a laser beam that irradiates the components to be cut (para. [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separating unit of the apparatus for manufacturing the bagged electrode of Shinya by incorporating a laser beam as a cutting mechanism as taught by Hwang et al. that is fully capable of cutting the pair of long separator materials along the direction intersecting the conveyance direction by irradiating the pair of long separator materials with a laser beam because using a laser beam to cut via irradiation is known in the art.  
Claim 9 is considered product-by-process claim limitations as a result of the limitation “cuts the pair of long separator materials along the direction intersecting the conveyance direction by irradiating the pair of long separator materials with laser beam”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya, Hiroshi et al. and Hopwood et al. as applied to claim 1 above, and further in view of Schwetz et al. (US 2002/0020055) and Johnson (US 4,407,063).
Regarding claim 11, Shinya is silent regarding an apparatus for manufacturing the bagged electrode further comprising a notch forming unit provided on an upstream side of the separating unit in the conveyance direction and configured to form a notch at both ends of the pair of long separator materials in the direction intersecting the conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials.  However, Schwetz et al. teaches that it is known in the art for an apparatus for manufacturing battery parts to comprise a notch forming unit integrated with the separating unit in the conveyance direction and configured to form a notch at both ends of the pair of long separator materials in the direction intersecting the conveyance direction (para. [0024]).  Shinya and Schwetz et al. are analogous art because both relate to devices that provide pockets or bags for battery parts.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for manufacturing the bagged electrode of Shinya by incorporating a notch forming unit as taught by Schwetz et al. provided upstream of the separating unit in the conveyance direction configured to form a notch at both ends of the pair of long separator materials in the direction intersecting the conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials in order to produce a bagged electrode that is prepared free of folds and flat at the separating unit (Schwetz et al., para. [0011]) and to prevent machine downtime by running continuously (without stopping conveyance) as well as wasted material produced during the start-up of the apparatus (one of ordinary skill in the art can appreciate that when conveyance is stopped some material is wasted when the apparatus is restarted).  
The recitation "configured to form a notch at both ends of the pair of long separator materials in the direction intersecting the conveyance direction without stopping conveyance of the first electrode and the pair of long separator materials” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Modified Shinya is silent regarding an apparatus for manufacturing a bagged electrode comprising a notch forming unit including blades at both ends of the peripheral surface of the first bonding unit or the second bonding unit in the direction intersecting the conveyance direction to form notches at both end of the pair of long separator materials in the direction intersecting the conveyance direction.  However, Johnson teaches that it is known in the art to have an apparatus for manufacturing a bagged electrode comprising a notch forming unit including blades at both ends of the peripheral surface of the first bonding unit or the second bonding unit in the direction intersecting the conveyance direction to form notches at both ends of the pair of long separator materials (Fig. 3) in the direction intersecting the conveyance direction (col. 6, lines 25-28).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch forming unit of modified Shinya by incorporating a notch forming including blades at both ends of the peripheral surface of the first bonding unit or the second bonding unit in the direction intersecting the conveyance direction to form notches at both end of the pair of long separator materials in the direction intersecting the conveyance direction as taught by Johnson in order to provide a line to fold the separator (Johnson, col. 6, lines 19-21).
Regarding claim 12, modified Shinya is silent regarding an apparatus for manufacturing the bagged electrode wherein the notch forming unit is integrated with at least one of the first bonding unit and the second bonding unit.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus for manufacturing the bagged electrode of modified Shinya wherein the notch forming unit is integrated with at least one of the first bonding unit and the second bonding unit when such a modification is a space saving measure.  It has been held that constructing various elements into an integral structure involves only routine skill in the art and would be an obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues: Applicant respectfully traverses the rejection of claims 1, 2, 8, 10, 13, 14, and 17 under 35 U.S.C. § 102(a)(1) allegedly being anticipated by Shinya. Nevertheless, solely to advance prosecution and without acquiescing to the rejection, Applicant has amended the claims to further distinguish the cited art.  For example, independent claim 1 has been amended to incorporate the subject matter of claims 4 and 5. Amended independent claim 1 recites, in part, that:
each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction, and the pair of tooth members are provided on respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.

In rejecting claim 5, the Examiner acknowledged that Shinya “is silent regarding an apparatus for manufacturing the bagged electrode wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.” Office Action at 12. Accordingly, Shinya does not disclose each and every element of, and cannot anticipate, amended independent claim 1. Although different in scope, independent claim 17 has been amended to recite features similar to those discussed above with respect to amended independent claim 1 and also cannot be anticipated by Shinya for at least similar reasons. Accordingly, independent claims 1 and 17 are allowable over Shinya.  In addition, Shinya cannot anticipate any one of claims 2, 8, 13, and 14 at least due to their dependence from allowable independent claim 1. Therefore, claims 2, 8, 13, and 14 are also allowable over Shinya.  Applicant therefore requests withdrawal of the rejection of claims 1, 2, 8, 13, 14, and 17 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Shinya. The rejection of claim 10 is mooted by its cancellation.
Applicant respectfully traverses the rejection of claims 1, 7, 15, and 16 under 35 U.S.C. § 102(a)(1) allegedly being anticipated by Hiroyasu.  As explained above, independent claim 1 has been amended to incorporate the subject matter of claims 4 and 5. Hiroyasu was not alleged to anticipate either of claims 4 and 5 and Applicant respectfully submits that Hiroyasu fails to disclose, inter alia, that: 
each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction, and the pair of tooth members are provided on respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials, 

as recited in amended independent claim 1.

For at least these reasons, Hiroyasu does not disclose each and every element of, and cannot anticipate, the subject matter of amended independent claim 1. In addition, Hiroyasu cannot anticipate either of claims 15 and 16, at least due to their dependence from independent claim 1. Therefore, claims 1, 15, and 16 are also allowable over Hiroyasu.  Applicant therefore requests withdrawal of the rejection of claims 1, 15, and 16 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Hiroyasu. The rejection of claim 7 is mooted by its cancellation.
Applicant respectfully traverses the rejections of claims 3-6, 9, 11, and 12 under 35 U.S.C. § 103 as allegedly being unpatentable over Shinya alone or Shinya in view of one or more of Hiroshi, Hopwood, Hwang, and Schweiz. A prima facie case of obviousness has not been established.  Each one of claims 3, 9, 11, and 12 depends from amended independent claim 1 and thus includes all the elements recited therein. As noted above, amended independent claim 1 recites, in part, that:
each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction, and the pair of tooth members are provided on respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials.

In rejecting claim 5, the Examiner acknowledged that Shinya and Hiroshi are silent regarding the above-quoted recitations of claim 1. Office Action at 12. However, the Examiner asserted that Hopwood “teaches that it is known in the art for an apparatus used for enveloping to include a pair of sealings wheels (corresponds to a pair of rollers) that comprise tooth formations for crimping the edges of the envelop (corresponds to wherein the pair of tooth members are provided to respective peripheral surfaces of a pair of rotators.” Office Action at 12-13 (citing Hopwood at ¥ [0036)). Applicant respectfully disagrees.  
With reference to FIG. 3…Hopwood discloses that: 
FIG. 3 illustrates an enveloper 12, 12' and briefly consists of feed rollers 27 cooperative cut-and-crease roller 28 and anvil 29, a control driven roller 30 and a cooperating idler roller 31, a pair of sealing wheels 32, which include tooth formations for crimping the edges of the envelope in a manner known in the art, and a reciprocating shuttle for feeding the plate off the conveyor 15 towards the sealing rollers 32. The passage of material 34, from the reels 21, through the enveloper 12, 12’ is indicated. 

Hopwood at § [0036] (emphasis added). However, Hopwood does not teach or suggest that the sealing wheel 32 may be provided with “two tooth lines in the direction intersecting the conveyance direction,” as recited in amended claim 1 (emphasis added).  Therefore, Hopwood fails to cure the deficiency of Shinya and Hiroshi to teach or suggest, at least, each of the pair of tooth members of the second bonding unit is provided in two tooth lines in the direction intersecting the conveyance direction, and the pair of tooth members are provided on respective peripheral surfaces of a pair of rotators configured to rotate with conveyance of the first electrode and the pair of long separator materials, as recited in amended independent claim 1.
Applicant has also considered Hwang and Schweiz, and respectfully submits that Hwang and Schweiz fail to overcome the above-noted deficiencies of Shinya, Hiroshi, and Hopwood with regard to the subject matter of amended independent claim 1.
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724